Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 10 June[–2 July 1776]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


This letter, if Franklin received it when we think he did, brought him the first news of developments in France that proved to be as momentous for his own future as for the United States. They grew out of Vergennes’ cautious overture in 1775 through the Chevalier de Bonvouloir, whose report on the assistance that the Americans wanted reached Versailles at the beginning of March, 1776. A few days earlier the King had received another report, from Caron de Beaumarchais in England. The playwright, who for some time had been pleading the American cause, had made contact in London with Arthur Lee, and received from him an ultimatum that France must either conclude a secret commercial treaty with the colonies or face disaster in the Caribbean. Such wild talk could scarcely have impressed Vergennes, but he seems to have used it: on March 12 he presented to the King and an inner council of ministers a memorandum in which he urged aiding the Americans, in order to prolong the war and buy time for France to protect its West Indian possessions. Each minister was asked his opinion, and Turgot dissented in a long memorandum of his own. The fundamental choice, he made clear, was whether to concentrate on domestic reform, as he had been doing, or to adventure in foreign affairs. The latter course was less controversial and more glamorous, and he alone among the ministers sensed its danger.
After some weeks Vergennes’ arguments persuaded the King. On April 22 the first step was taken toward preparing the navy to meet any British threat, and on May 2 the crucial decision came: Louis agreed to provide the Americans with one million livres for arms. This commitment was not the concern of Versailles alone, for France was bound by the Family Compact to work in concert with Spain. Vergennes had already sounded out Madrid and learned that it wished to prolong the war, and he now communicated this new development. The result was that the Spanish government agreed to provide another million livres.
On May 5, three days after King Louis’ decision, Dubourg appeared at Versailles. He had with him Pierre Penet, who had met with the secret committee of Congress months before and brought with him a list of the rebels’ military requirements. Immediately after Vergennes won his fight to make funds available, in other words, he learned how the committee wanted them spent. He turned to Dubourg, who found that all the doors on which he knocked were opened to him. For a time, as he says here, he was in a whirl of unaccustomed and highly secret activity. But the whirl was brief. The physician and philosophe had nothing in his background, as he was dimly aware, to equip him for such operations; and the major reason that he was entrusted with them was that he happened on stage at the right moment. While he was writing his long report to Franklin, another actor was stealing his role. On May 24 Beaumarchais returned from London, and in the following weeks he and the court arranged to create in secret a trading firm, Roderigue Hortalez & Cie., which would be capitalized by government funds but of which Versailles would be officially ignorant; through the firm the playwright would buy arms from French arsenals and sell them to the Americans in return for tobacco and other commodities. Once this decision was reached, Dubourg’s days as principal procurement agent were numbered.
Before his report reached Franklin, the Americans suffered their first military disaster in the Battle of Long Island. They needed heartening news, and in mid-September they received it. We believe, although we cannot prove, that it was in this letter; no other encouraging report about developments at Versailles has come to light. In any case two delegates wrote on the 16th about the glad tidings from France, and one of them added that Philadelphia was toasting King Louis and a speedy alliance. Little more than a week later the United States took its first overt step toward that alliance, when Congress issued its instructions to Franklin and his fellow commissioners to France.
 

Mon cher Maitre
A Paris ce 10e juin [-July 2] 1776.
Après une longue privation, j’eus enfin le plaisir de recevoir de vos nouvelles directes le 4 may par M. Penet arrivant de Philadelphie. Il me dit que vous l’aviez chargé d’une lettre et de quelques papiers à me remettre, mais qu’il avoit laissé tous ses paquets à Roterdam dans la crainte qu’ils ne fussent interceptés en passant de hollande en france. Cela me donna dabord quelque inquietude; j’osois à peine m’ouvrir à lui; cependant toutes ses reponses à mes diverses questions me parurent si satisfaisantes que je n’hesitai plus à lui parler à coeur ouvert.

Il m’etonna beaucoup lorsqu’il me dit que non seulement le peuple des 13 Colonies unies, mais encore le Congrès, et Vousmême doutiez beaucoup des dispositions de la Cour de france à votre egard, et que vous apprehendiez ses liaisons avec la Cour de Londres. Lorsque je l’assurai que tous les voeux de notre nation en general, et plus specialement encore ceux du Ministere actuel etoient en faveur des Insurgens, je vis sur son visage un epanouissement de joye si naturel qu’il acheva de me convaincre que je pouvois me confier à lui.
Le lendemain 5 may, je le conduisis à Versailles, afin de le convaincre à son tour que je ne m’etois pas fait illusion à moi même sur un objet aussi important. Je le fis parler à notre ami Du Pont, qui etoit, comme vous pouvez le savoir, le plus intime confident de M. Turgot, alors Controlleur general des finances, et qui nous dit entre autres choses que l’une de leurs plus grandes inquietudes etoit que le Congrès n’echouât dans ses operations faute d’argent. Il nous ajouta même qu’ils avoient revé ensemble par quels moyens ils pourroient, sans se compromettre, faire trouver du credit à ce peuple si malheureux et si interessant. Cette seule conversation acheva de dissiper toutes les allarmes de M. Penet. En consequence il eut bientôt pris son parti, qui fut de continuer sa route jusqu’a Nantes, sans repasser même par Paris, si je voulois me charger du soin des affaires de l’Amerique tant à Paris qu’à la Cour, tandis qu’en correspondance avec moi, il se porteroit successivement dans tous les ports et les manufactures differentes où le bien du meme service l’appelleroit. Il m’avoit assuré dès le moment de son arrivée que vous lui aviez recommandé sur toutes choses de s’adresser à moi, de ne prendre confiance que dans les persones dont je lui repondrois, et de concerter, autant qu’il lui seroit possible, toutes ses operations avec moi.
J’etois bien disposé sans doute à le seconder en tout ce qui seroit de mon pouvoir, dans une cause à laquelle j’ai toujours pris un si vif interêt qu’il m’a attiré dans ce pays cy une espece de sobriquet dont je ne me tiens point pour offensé. Mais votre Envoyé exigeoit de moi bien plus que je ne croyois pouvoir lui promettre, puisqu’il vouloit me laisser seul chargé de toute la besogne en cette ville ainsi la conjoncture me paroissoit tres delicate.
Comment m’ingerer dans une longue suite d’affaires majeures et de negociations importantes sur la simple parole d’un inconnu, soi disant porteur de lettres qu’il ne sauroit representer? Comment m’annoncer moi même à quantité de gens en place, connus et inconnus, pour traiter avec eux des affaires d’un peuple etranger, sans la moindre lettre de croyance de sa part? Et en supposant même la necessité de m’abandonner au torrent des circonstances aussi essentielles que critiques; en supposant la possibilité de trouver partout un accès favorable, et d’etre même ecouté avec confiance de tous ceux avec qui j’aurois à traiter, quoique en m’y presentant sans titre et sans mission, comment remplir cet objet de surerogation sans negliger les devoirs que ma profession m’impose, et m’exposer à perdre entierement l’etat duquel je tire principalement ma subsistance? Ces reflexions me mettoient du noir dans l’esprit; mais mon attachement pour vous et pour vos respectables amis, ma reconnoissance pour les sentimens de bienveillance que vous avez inspirés à tous vos compatriotes en ma faveur, mon zele pour la cause de la justice, de la liberté et de l’humanité, enfin la necessité même des conjonctures où la Providence sembloit m’avoir specialement designé, au defaut de tout autre, pour un service si honnéte et si indispensable l’emporterent sur toutes les considerations particulieres, et me firent regarder comme un devoir sacré de me devouer sans reserve à ce qu’on me demandoit en votre nom. Et depuis cet instant je me suis regardé comme le depositaire eventuel de la confiance des Colonies unies de l’Amerique; j’ai tâché de remplir toutes les fonctions d’un Agent fidele et zelé; et je continuerai ainsi jusqu’à ce que leurs vrais Representans me désavouent. Je compare ma situation à celle de quelquun qui s’etant trouvé seul à portée de recueillir des effets precieux d’un naufrage, ou d’un incendie, veille plus scrupuleusement sur ce depôt forcé que sur ce qui se passe en ce moment dans sa propre maison.
Sachant que l’Amerique unie avoit un besoin urgent d’une certaine espece d’hommes et d’un certain genre de provisions, je me suis empressé de lui procurer l’un et l’autre. J’ai frappé, pour ainsi dire, à toutes les portes pour cet effet; j’ai parlé vaguement aux uns, et enygmatiquement aux autres, j’ai fait des demiconfidences à plusieurs, et le moins qu’il m’a eté possible de confidences entieres à qui que ce soit, à l’exception des Ministres du Roi, et d’un Neveu dont je suis tres assuré, que j’ai fait venir exprès de sa province pour me seconder en tout. J’ai eu la satisfaction d’etre accueilli de toutes parts, et de voir que persone ne me demandoit d’autres assurances que ma parole pour traiter avec moi des affaires de la plus grande consequence, et sur lesquelles je convenois de bonne foi n’avoir reçu ni plein pouvoir, ni même la moindre commission ou instruction de vive voix non plus que par ecrit. Des Ministres à qui je n’avois jamais fait ma cour, m’ont marqué dès la premiere entrevue la confiance la plus flatteuse, m’ont parlé sans détour ni mystere, ont discuté avec moi les matieres les plus graves, et deliberé ensemble sur le parti à prendre et les moyens de le remplir. Des particuliers isolés, negocians, militaires et autres, se sont prêtés sans tergiverser à prendre avec moi des arrangemens conditionels, promettant de les executer quand ils en seroient requis, quoique je leur eusse declaré que de mon côté je ne pouvois leur garantir positivement quoique ce soit.
D’un autre côté, j’ai eté quelquefois mal adressé et en risque de faire de mauvais choix, ou de mauvais marchés, si je ne m’etois tenu soigneusement sur mes gardes, et si je n’avois tiré sur chaque objet des informations de plusieurs endroits. Vous auriez peine à croire, par exemple, qu’un Ministre plein de bonne volonté m’ait indiqué et recommandé pour du salpetre, pour des fusils &c. des magazins, des fournisseurs chez qui le salpetre etoit trop cher, et les fusils defectueux. Aussi loin de trouver mauvais que j’aye pris des arrangemens tout differens, il m’a sçu gré de l’avis que je lui en ai donné.
J’ai fait six
   *et trois nouveaux dans le reste du mois de juin
 differens voyages à Versailles depuis un mois, pour voir non seulement les Ministres, mais aussi tout ce qui les approche, ou les frequente, et sonder ou faire sonder les dispositions de chacun, car il ne faut pas croire qu’ils soient tous egalement bien intentionnés; cependant je voulois tâcher de tirer quelque parti de tous, et effectivement quoique j’aye plus à me louer des uns que des autres, il n’y en a aucun de qui je puisse me plaindre sans ingratitude.
J’ai obtenu entre autres choses, sous le nom de M. de la Tuillerie entrepreneur d’une manufacture d’armes, qu’il lui soit delivré incontinent des arsenaux du Roi quinze mille fusils à l’usage de l’infanterie suivant les modéles de 1763, pour etre employés dans son commerce, à condition de les remplacer dans le courant d’une année par un pareil nombre de nouveaux fusils de sa fabrique, en donnant bonne et suffisante caution pour ce remplacement; et on m’a agréé pour caution. Le premier envoi de ces fusils est deja en route pour Nantes, où M. Penet attend les vaisseaux que votre Comité secret doit y envoyer. J’espere que vos braves guerriers seront contens de ces fusils; mais il faut les avertir de ne pas trop se fier aux fusils ordinaires du commerce que l’on appelle fusils de traite, qui sont presque aussi redoutables aux amis qu’aux ennemis.
J’aurois obtenu sans difficulté du canon de bronze aux mêmes conditions, si l’on n’avoit pas eté retenu par la consideration qu’ils portent les armoiries, ou les chiffres du Roy, qui les rendroient trop reconnoissables. Cependant si j’avois eté autorisé par le Congrès à insister fortement là dessus, il auroit eté possible d’enlever à la lime les L.L. et les fleurs de lys; mais tout cela ne pouvoit s’executer sans fraix, et qui est-ce qui en auroit fait les avances? M. Turgot, le seul Ministre de qui j’aurois pu attendre tant de faveur, a eté disgracié le 12 may; et tous les autres sont tellement harcelés aujourd’huy par les cabales extraordinaires de la Cour, que chacun est trop occupé du soin de se maintenir pour prendre sur son propre compte des affaires publiques qui ne sont pas absolument et uniquement de son ressort. Tous se preteront de bonne grace à une cause juste et honnête, mais aucun ne l’epousera avec chaleur. On a beau leur representer le grand interêt qu’a la france de ne pas manquer l’occasion d’enlever à l’Angleterre et d’attirer chez elle un commerce immense, et qui ne peut que s’accroitre encore d’année en année. Ils comprennent tres bien cela; mais la france oberee a besoin de la paix, et ils ont interêt de l’entretenir. 
On m’auroit permis de tirer sourdement de l’arsenal même de Paris de la poudre, du plomb, du salpêtre &c., si nous n’en avions pas trouvé dans le commerce d’aussi bon et à meilleur compte, et même en plus grande quantité que M. Penet n’a ordre d’en charger.
J’ai obtenu des congés à longs termes pour des Officiers d’artillerie et autres; et on m’en a promis de semblables pour tous ceux qui nous seroient nécessaires, et que je pourrois faire entrer dans mes vues.
On m’offre de toutes parts quantité de bons Officiers, qui ne demandent pas mieux que de passer au service des Colonies Americaines, si j’etois autorisé à leur assurer un grade tel qu’ils le desirent (ou tel qu’on a coutume de l’accorder à ceux que l’on fait passer d’icy aux grandes Indes); mais je crois que c’est, pour ainsi dire, de quoi vous avez le moins de besoin, pour ne pas degoûter vos genereux compatriotes. J’ai cependant cru pouvoir promettre le grade de Capitaine, avec quelques petites avances, et le voyage defrayé, à M. fareli ancien Lieutenant d’infanterie, de ceux que l’on appelle Officers de fortune; la même chose, à l’exception du grade, à M. Davin ancien Sergent Major d’une grande distinction; et seulement le passage franc en mer à M. de Bois-Bertrand jeune homme plein d’honneur, de courage et de zele, qui a icy le brevet de Lieutenant-colonel, mais qui n’exige rien, et que vos Generaux placeront comme ils jugeront à propos pour le plus grand bien du service. J’ai regret de n’avoir pu rien promettre à un ancien Officier protegé de M. Turgot, et qui a eté employé sous M. son frere à Cayenne; mais surtout à deux Officiers Irlandois, Messrs. Geoghegan, l’un que je connois depuis longtems, a eté pendant les deux dernieres guerres Aide de camp d’un Officier general, aujourd’huy Marechal de france, qui en faisoit le plus grand cas, il n’a qu’un brevet de Lieutenant-colonel de Cavalerie, mais je le crois capable de tout; son Cousin a fait ses preuves avec plus d’avantage encore: n’etant que simple Capitaine dans l’Inde, il se trouva à la tête d’une petite armée, tous les officiers superieurs etant absens pour de bonnes ou mauvaises raisons, et il eut le bonheur, apres une marche bien combinée, de gagner sur les Anglois la bataille de [blank in MS.] Vous jugez bien que ces deux hommes là demanderoient à etre faits Officiers generaux.
A l’egard des Ingenieurs, il y en a une quantite de surnumeraires en france, j’en ai arrêté deux de ceux là sous la simple assurance de leur passage franc, et de vous les bien recommander: l’un est M. Potier de Baldivia, tout jeune, mais bien instruit, et fils d’un Chevalier de st. Louis, Ingenieur attaché a M. Le Duc d’Orleans, et autrefois aide de camp du Marechal de Saxe; l’autre est M. Gillet de Lomont, jeune homme d’un merite peu commun, à qui il ne manque que d’avoir eté employé en guerre, comme il l’a eté dans des camps de paix. Mais les Ingenieurs qui ont fait la guerre avec quelque distinction sont tous placés et contens de leur sort.
Vous savez que l’artillerie et le genie ont la plus grande affinité ensemble. Peutetre ignorez vous que ces deux corps ont eté plusieurs fois reunis et separés alternativement icy par nos Ministres divers; ainsi les uns peuvent tres bien suppléer aux autres, et tous les Militaires s’accordent à penser que dans la situation presente des Colonies, elles ont plus specialement besoin d’officiers d’artillerie que d’ingenieurs. C’est particulierement l’avis de l’homme de l’Europe le plus capable d’en juger, M. Le Comte de St. Germain.
Je suis assuré de la bonne volonté de quelques Officiers d’artillerie, habiles, experimentés et aguerris: mais j’ai un autre embarras. M. de Gribauval, Lieutenant general des armées du Roi, et Directeur general de l’artillerie de france, consequemment à la tête de ce corps, et jouissant de la plus grande consideration publique, avec qui j’ai eu plusieurs conferences à ce sujet, est d’avis que l’on vous fasse passer trois officiers d’artillerie à la fois, l’un pour etre en chef, et donner le branle à tout, les deux autres pour diriger toutes les operations, l’un dans les provinces du nord, et l’autre dans celles du midi. Pour la direction generale, il a jetté les yeux, de concert avec le Ministre, sur un Officier encore dans la fleur de l’age, que l’on juge egalement capable de l’ensemble et de tous les details, et dont on a deja eprouvé les grands talens en Corse, où on l’avoit chargé de tout, en le faisant passer sur le corps de 180 de ses anciens. Je vous envoye cyjoint un projet dressé par M. DuCoudray, l’Officier d’artillerie en question, et qui m’a paru fort bien; mais je dois vous informer en même tems que beaucoup de gens sont moins prevenus en sa faveur, tant dans le corps de l’artillerie, où il est fort jalousé, que hors de ce corps où il est engagé dans des controverses assez animées avec des militaires, avec des chymistes, avec M. de Buffon.
Entre les autres Officiers d’artillerie que l’on pourroit determiner à passer en Amerique, je distingue particulierement deux freres, MM. d’hangest, l’un Lieutenant colonel d’artillerie et chevalier de st. Louis, l’autre Capitaine d’artillerie, et ayant fait la guerre aussi, et egalement chevalier de st. Louis. Ces Messieurs d’hangest sont beaufreres de M. d’Antic, l’homme de france peutetre qu’il importe le plus aux Colonies d’aquerir, tout le monde s’accordant à le regarder comme unique pour reunir ensemble la theorie et la pratique de tous les arts relatifs a la Chymie, et notamment de la verrerie et de la metallurgie. Ce savant artiste a eté friponné par de plus habiles financiers. M. Turgot se proposoit de lui donner la direction de toutes les manufactures de france, s’il etoit resté en place. M. d’Antic se retrouve dans l’embarras, chargé d’une femme et de quatre enfans, avec un patrimoine chargé de dettes criardes. Des gens que je crois de votre connoissance lui ont fait des offres tres avantageuses, M. hutton, chef des freres Moraves, et M. Johnson pour l’attirer en Angleterre, M. de Valtravers pour l’attacher à l’Electeur Palatin; d’autres font des projets pour le fixer icy, d’autres enfin voudroient le faire partir en Espagne. Mais je l’ai absolument decidé à vous donner la preference, si vous pouvez lui faire un sort convenable. Il ne peut s’engager à passer au nouveau Monde, à moins qu’on ne lui compte avant que de partir, vingt mille ecus de france, faisant deux mille cinq cent livres sterling, pour liquider ses biens, et assurer l’etat de sa famille. S’il obtient cela, il partira immediatement; une horde d’ouvriers de tous les genres s’empressera de le suivre, et on peut en quelque sorte assurer que cette seule transmigration avanceroit tous les arts d’un siecle en votre patrie. Je vous envoye cyjoint un petit memoire dressé de concert avec lui.
Un autre homme qui ne vous seroit gueres moins utile, est plus qu’a moitié determiné à passer en Amerique, pour y etablir une manufacture d’armes telle qu’il n’y en a point en Europe, si vous pouvez lui faciliter les moyens d’y passer avec sûreté. Il est riche, il est extremement au fait de cette fabrication, il est mecontent de la cour: c’est M. de Montieu, cydevant entrepreneur de la manufacture royale des armes de st. Etienne en forez, qui a eté impliqué dans le fameux procès de M. de Bellegarde Inspecteur general d’artillerie son beaufrere. Cet honnete homme a tout prêts deux petits navires à lui, vingt deux petites pieces de canon de campagne de bronze, tout fondu, et les matieres toutes preparées pour une centaine de plus. Il embarqueroit avec lui tous les outils et les materiaux necessaires; et tous ceux qui ont travaillé sous lui le suivroient en foule. Vous n’avez qu’a parler, et m’indiquer comment vous assureriez son passage, où il devroit se porter, et quelles facilités on lui procureroit pour tous ses etablissemens.
D’apres les conversations que nous avons eues ensemble, il a fait une autre speculation pour forcer le passage au travers de toutes les croisières de la marine Angloise, si les Colonies pouvoient fournir à une avance de deux, ou trois millions, argent de france, pour une expedition aussi decisive. Je vous envoye cyjoint le memoire qu’il m’a adressé à ce sujet.
D’autre part j’ai reflechi aux moyens de subvenir à tant de dépenses dans lesquelles votre Republique naissante se trouve engagée.
Le paquet que M. Penet m’a annoncé, il y a deja six semaines (ce 19 juin 1776) contenant des cartes de vos colonies, des plans, des brochures, une lettre de vous et une de M. Rush, ne m’est point encore parvenu; mais j’ai reçu, lu et relu le contrat en parchemin passé entre le Comité secret du Congrés d’une part, et Messieurs Pliarne, Penet et Comp. de l’autre, avec les instructions du même Comité aux memes commissionaires. Sur ces pieces authentiques, M. Penet m’a donné tous les eclaircissemens que je pouvois desirer, et m’a detaillé ses divers projets d’operations, qui m’ont paru judicieux et bien combinés. Je l’avois fait revenir de Nantes pour le presenter secretement à M. le Cte. de V. Ministre des affaires etrangeres, qui vouloit le questioner sur l’etat de vos Colonies. Il est reparti quelques jours après, mais dans cet intervalle nous avions de nouveau concerté nos demarches ulterieures.
En consequence, j’ai pris des arrangemens avec la compagnie des fermiers generaux pour leur fournir directement par commission des Colonies unies, la provision de tabac necessaire à la consommation annuelle de ce royaume qu’ils tiroient cydevant par la voye de l’Angleterre, en œconomisant de part et d’autre ce que les douanes et les marchands de la grande Bretagne gagnoient tant sur les vendeurs Americains que sur les acheteurs françois. J’ai eté extremement satisfait de la franchise avec laquelle les fermiers generaux chargés de cette partie ont traité avec moi, en m’ouvrant tous leurs livres, et me montrant leurs factures en original.
J’ai proposé à M. de S. Ministre de la Marine de lui fournir des farines et biscuits de mer, des bois de construction pour les navires (et par la suite du merrain pour le tonnelage) du chanvre, du goudron &c. Il m’a assuré qu’il ne s’informeroit point d’où je les tirerois, pourvu que je lui en procure à des prix raisonables: et que je pouvois prendre mes arrangemens en consequence.
Mais je ne vous dissimulerai point que j’ai trouvé ce Ministre prevenu de quelques idées mercantiles qu’il m’a fallu combattre, et dont j’aurai de la peine à le faire revenir, parcequ’elles lui ont eté suggerées par les gens qui sont reputés les plus au fait du commerce, et qui ont, ou croyent avoir interêt à entretenir les anciens prejugés à cet egard. Je l’ai cependant un peu ebranlé. Il m’a chargé de developer dans un petit memoire par ecrit mes idées particulieres sur les articles en quoi nous differons le plus; il donnera ce memoire à discuter à quelques habiles negocians, ou aux Deputés du commerce; apres quoi il pesera definitivement les raisons de part et d’autre. Je joindrai icy une copie de ce memoire, lorsque je l’aurai fait voir. J’ai pris des instructions de divers commerçans pour la traite des grains, des pelleteries, des indigos, des fanons et blancs de baleine, et generalement de toutes les denrées et productions de votre sol; et nous pouvons nous flatter de vous en faire tirer un meilleur parti que vous n’avez jamais fait. Je suis encore plus assuré de pouvoir vous procurer en retour, toutes les marchandises Europeennes que vous souhaiterez, comme vins, huiles, draps, toiles, drogues, mercerie, quincaillerie &c., à meilleur compte que vous ne les tiriez d’Angleterre, parceque la france produit davantage, et que la main d’oeuvre y est moins chere.
J’ai actuellement un homme intelligent et plein d’ardeur qui parcourt toutes les manufactures d’aiguilles et d’epingles de Normandie &c., pour se mettre en etat d’en etablir bientôt une en Pensylvanie, où, moyennant les encouragemens que je lui ai fait esperer, il compte se rendre tres utile aux Americains, et se fonder lui même une tres bonne maison. Il paroit par vos instructions que l’objet dont vous avez le besoin le plus urgent, après les munitions de guerre, ce sont les aiguilles et les epingles.
M. Penet paroit un homme fidele, actif, intelligent, et tres connoisseur en armes de toutes especes; mais j’ai cru entrevoir que votre Comité ne le connoissant pas assez pour lui confier de gros fonds pecuniaires, n’avoit voulu s’engager qu’à lui rembourser amplement ses avances, et qu’il n’est pas en etat d’en faire de bien considerables, quelque bonne volonté qu’il ait. Voilà ce qui ralentit toutes les operations, que l’on auroit pu accelerer beaucoup si vous aviez eu quelquun icy duement autorisé à faire des marchés, et à prendre pour leur execution des engagemens au nom des 13 Colonies pour les payemens aux termes dont on pourroit convenir à l’amiable.
J’ai appris par nos Ministres que vous aviez donné des ordres à Liege pour y faire fondre du canon de campagne. Si nous avoins eu commission pour cela icy, nous aurions pu vous en faire fondre de meilleurs que les Liegeois et aurions eu plus de facilités pour vous les faire passer.
D’ailleurs j’ai eu sous les yeux tout recemment l’etat du canon de tous les arsenaux de france, où l’on m’a fait voir qu’il y en a par surabondance de differens calibres; et notamment que sur 1200 pieces de 4 livres, il n’y en a gueres que 500 pieces d’employées, et environ 700 pieces sans destination precise; moyennant quoi il ne nous seroit peutetre pas fort difficile d’en emprunter tacitement 2 ou 300, à charge de remplacement, et ces pieces de 4 livres sont justement celles dont on tire le meilleur service en campagne, où elles marchent à la tête des regimens. Si vous goûtez cette idée, ayez la bonté de nous envoyer des pouvoirs en bonne forme et d’y joindre, pour assurance des remplacemens, soit de l’argent, soit des marchandises, soit des lettres de change, soit des papiers-monnoye du Congrès.
Si je pouvois seulement repondre affirmativement de quelquune de ces choses pour une epoque fixe, on ne vous laisseroit manquer de rien. Denués de tout à cet egard, nous sommes obligés de nous reduire à vous faire passer peu à peu, par les vaisseaux qui viendront successivement de votre part pour en faire les chargemens, des fusils, de la poudre, du plomb, des pierres à fusil, du salpetre, et quelques Officiers subalternes d’artillerie, ou chefs-d’ouvriers, fondeurs, armuriers, &c.


Ce 29e juin
  M. d’hangest l’ainé etoit venu exprès de la fère en cette ville pour conferer avec moi sur les moyens et les conditions de son passage en Amerique; mais apres avoir consulté un Ami commun, tous les deux ensemble et chacun separement, nous avons reconnu qu’il y avoit mieux à faire pour lui et pour nous; moyennant quoi il est retourné à son poste.
Reste à deliberer entre deux hommes tels que je doute qu’on puisse leur trouver un troisieme en Europe dans ce genre. L’un est ce M. DuCoudray dont je vous ai deja parlé cydessus, et pour qui mon estime n’a fait que s’accroitre. L’autre est le fameux Chevalier de Tot, arrivé avanthier de Constantinople, où, suivant le rapport de toutes les gazettes, il a dirigé l’artillerie des Turcs beaucoup mieux qu’on ne pouvoit l’esperer, etabli des fonderies de canons, dressé des batteries, construit des fortifications, et specialement au detroit des Dardanelles qu’il a mis à l’abri de l’invasion des Russes, tout puissans alors dans la Mediterranée. Les gens de l’art n’en pensent pas tout a fait si avantageusement, et le regardent comme excellent peutetre en Turquie, et mediocre ailleurs; cependant je ne croirois point vous faire un mauvais present en vous l’envoyant: au reste je menagerai vos interets autant qu’il me sera possible, mais vous concevez bien que tant l’un que l’autre de ces deux hommes là voudront se faire acheter le plus cher qu’ils pourront. M. Le chevalier de Tot se vantera d’avoir fait ses preuves avec le plus grand eclat. M duCoudray, par son credit aupres du Ministre de la guerre, etant en etat de vous rendre de plus grands services que persone, ne manque pas de faire valoir beaucoup cette consideration. Je le vois souvent depuis quelque tems, pour concerter ensemble les moyens d’obtenir un emprunt de quelques centaines de bouches à feu, et nous ne sommes pas sans esperances d’y reussir.
J’avois cherché à m’etayer pour cet effet de la protection du Comte d’Aranda, cy devant Ministre d’Espagne, et actuellement Ambassadeur icy. Il m’a marqué beaucoup de bienveillance; mais des considerations importantes ne lui permettent pas de se cornpromettre vis avis du Ministere françois. Quoique M. Penet m’ait autorisé positivement, de vive voix et par ecrit à exercer pour lui, et comme lui même, les pouvoirs qu’il a reçus de votre Comité secret, je n’aurai point l’esprit entierement tranquille qu’il ne m’ait fait parvenir la lettre que vous m’avez fait l’honneur de m’ecrire de votre main. Dans cette perplexité, j’ai conçu l’idée de her au moins une correspondance avec M. Arthur Lee, votre Deputé à Londres dont je pourrai avoir tres souvent des nouvelles. N’etant point connu de lui, j’ai eu recours a M. Le Comte de Lauraguais avec qui il est en liaison, pour lui faire passer ma premiere lettre.
Je viens d’en recevoir une de M. Penet. Il s’agit de procurer à la colonie de Virginie douze pieces de canon de six. Ce calibre n’est pas commun icy; cependant nous tâcherons d’en trouver.
Il n’est pas tems encore de vous parler d’un fusil d’une nouvelle construction, beaucoup plus simple, et qu’on espere qui n’en sera que plus solide; il y aura en même tems de l’epargne sur le prix. L’inventeur, nommé Reynard, m’en faisoit attendre le modele de jour en jour depuis plus d’un mois; il m’annonce enfin qu’il est terminé et l’epreuve en sera faite la semaine prochaine avec l’exactitude la plus scrupuleuse sous les yeux de M. de Gribauval qui veut bien s’y preter, et qui en cas de reussite, sera enchanté que le premier employ en soit consacré a la cause de la liberté, de la justice et de l’humanité, et que l’on ne commence a en faire pour le service des armées françoises que quand les votres en seront abondamment pourvues.
Je n’ai point encore reçu le paquet tant desiré de Roterdam, et il faut clore aujourd’huy cette lettre que je vais remettre a M. de Boisbertrand qui partira demain en poste pour aller s’embarquer à Nantes. Dieu veuille qu’il puisse vous la remettre bientôt. Soyez persuadé que je ne la lui ai confiée qu’apres m’etre assuré par de bons garants de sa fidelité, de son courage et de sa sagesse. Il m’a donné sa parole d’honneur qu’au moins ne tombera t’elle pas entre les mains de vos ennemis, telle chose qui puisse lui arriver à lui même. Il m’en auroit fait serment si je faisois cas des sermens, mais je ne les ai jamais regardés que comme la derniere ressource des menteurs. Sans cela je jurerois icy entre vos mains un hommage lige et une fidelité inviolable à l’auguste Congrès de la plus respectable republique qui ait jamais existé. Mais mon attachement pour vous repond assez de mon devouement pour elle. Puisse t’elle conserver longtems un Sujet tel que vous, et en reproduire de semblables de generation en generation, et puissent mes services lui etre agreables en sousordre des votres. Je mourrois content si je pouvois voir ma patrie et la votre intimement unies, et si j’avois pu y contribuer je serois au comble de mes voeux. Je suis avec la plus parfaite estime et la plus tendre affection Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Barbeu Dubourg


Comme il est fort douteux que ces depeches puissent parvenir jusqu’a vous, tandis que la mer est herissée de vaisseaux Anglois, j’en fais faire deux autres copies que je ferai partir chacune par un navire different, afin qu’il puisse vous en arriver au moins une des trois.
Enfin je joins icy un modele d’alphabet en chiffres pour nous servir par la suite de part et d’autre, si vous le jugez à propos. Chaque lettre principale y est representée par plusieurs chiffres differens, dont on employera tantôt l’un et tantôt l’autre pour mettre les curieux en defaut. Les mots seront distingues par l’interposition d’un caractere Grec sans consequence; deux de ces caracteres auront la valeur d’une virgule, et trois vaudront un point. Il faudra effacer tous ces caracteres Grecs pour lire la lettre sans peine ni confusion. Faisons en immediatement l’essay.
3, 2, β, 19, 5, 23, 16, 12, γc, 44, 53, δ, 10, 51, 4, 61, θ, 36, 17, 6, 24, 71, 1, λ, 42, 28, 37, 33, μ, 82, 54, 11, 9, 8, 47, 59, 88, 13, 69, ξι, 31, 92, ω, 72, 34, 56, 73, σ, 6, 94, 4, 20, φ, 40, 100, 68, 48, ψω
Pour dechiffrer cela, effacez les caracteres grecs,

  3, 2, β, 19, 5, 23, 16, 12, γc, 44, 53, δ, 10, 51, 4, 61, θ, 36,
  m, a,    f,  e, m,  m,  e,      e,  t,     d,  e,  u, x,     f,
  17, 6, 24, 71, 1, λ, 42, 28, 37, 33, μ, 82, 54, 11, 9, 8, 47, 59,
  i,  l, l,  e,  s,    v,  o,  u,  s,
  88, 13, 69, ξι, 31, 92, ω, 72, 34, 56, 73, σ, 6, 94, 4, 20, φ, 40,
  100, 68, 48, ψω
Cherchez maintenant les lettres correspondantes à chacun de ces chiffres dans l’alphabet cyjoint.


2e. juillet
M. de Boisbertrand emmene avec lui à ses propres depens, deux bas officiers d’une bravoure à toute epreuve, et d’une conduite irreprochable, dont on peut faire de tres bons Officiers, si l’on en a occasion, comme il est à presumer. Quant à Lui, je lui ai fait esperer le grade de Colonel, dans la persuasion où je suis qu’il peut bien le remplir a la satisfaction de vos Generaux. Je me suis cependant bien gardé de lui en donner de parole positive; mais je dois vous faire observer que c’est un usage constant d’avancer au moins d’un grade tout Officier que l’on fait passer d’icy dans les Indes.
Pour ce qui concerne tant M. DuCoudray que M. le Chevalier de Tot, comme il auroit fallu prendre beaucoup trop sur moi pour faire partir l’un ou l’autre immediatement je me crois obligé d’attendre vos ordres à cet égard.

P.S. Je rouvre ma lettre pour vous dire que depuis une heure, j’ai appris des choses qui me feroient un peu rabattre de l’idée que j’ai pu vous donner de M. de Montieux. Adieu, portez vous bien, prosperez, vous et les votres et soyez sur que persone au monde ne vous est plus devoué.

 
Endorsed: Letter from Mr. Du Bourg Paris June 10th 1776 to July 2. to Doctor Franklin